Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Ambro, J.), rendered January 20, 2016, convicting him of attempted criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Bryant, 28 NY3d 1094, 1095-1096 [2016]; People v Sanders, 25 NY3d 337, 341-342 [2015]; People v Lopez, 6 NY3d 248, 256-257 [2006]). The defendant’s valid waiver of his right to appeal precludes appellate review of the denial of that branch of his omnibus motion which was to suppress physical evidence (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Sears, 144 AD3d 1056 [2016]).
Hall, J.P., Sgroi, Maltese and LaSalle, JJ., concur.